I agree to the conclusion reached upon the authority of Cox vs. Grose, 97 Fla. 848, 122 S. R. 513. I regard the action of Parker in refusing to furnish the abstract, which he had agreed to supply within a reasonable time, as prima facie an abandonment or offer to rescind the contract and the bringing of the action by the Lake Dorr Land Company as disaffirming the contract, which prima facie it was entitled under the circumstances *Page 384 
to do, thus effecting a rescission and authorizing a recovery under the first and second counts.
The letter written by Mr. Johnson to Mr. Parker and his wife dated at "Tavares 4-11-25" cannot however be construed as an acceptance of the defendant's implied offer to rescind or an actual abandonment of the contract. The letter distinctly submitted another proposition to continue with the trade under different conditions. One party to a contract cannot alone rescind it. See Cox v. Grose, supra.